Baldwin, J.
(concurring in the result). I concur in the foregoing opinion, except with respect to its treatment of the point of constitutional law, which would have arisen, had not the defendant, by his authorized agent, consented to the search of his rooms and the seizure of his papers and effects.
The Constitution of Connecticut was ordained, as its preamble declares, in order more effectually to define, secure, and perpetuate the liberties, rights, and privileges which its people had derived from their ancestors, and among the “great and essential principles of liberty and free government” which they thought it necessary to include in-their Declaration of Rights, is that defined in its eighth section, in the following terms:
“ The people shall be secure in their persons, houses, papers and possessions from unreasonable searches or seizures; and no warrant to search any place, or to seize any person or things, shall issue without describing them as nearly as may be, nor without probable cause supported by oath or affirmation.”
This constitutes one of the fundamental conditions under *309which the powers of government in this State can be exercised by those in authority. State v. Conlon, 65 Conn., 478, 489. The language in which it is expressed was probably adopted from that in the Declaration of Rights of the Constitution of Mississippi (Art. 1, § 9, 2 Poole’s Charters and Constitutions, 1055), which had been framed in the preceding year, and is somewhat more precise and explicit than that of the fourth amendment to the Constitution of the United States. To determine what searches and seizures are to be deemed unreasonable, we must look back to events, then not far distant, in the history of the English people. New judicial precedents had been more familiar in the American colonies than those furnished by the decisions of Lord Mansfield and Lord Camden, which denied the validity of general search warrants. In one of these, the court had said that “ papers are often the dearest property a man can have,” and that “ the law never forces evidence from the party in whose power it is.” Entinck v. Carrington, 2 Wils., 275, 291, 292. That case was the leading authority upon which, in 1814, this court relied in holding that the magistrate who signed and the officer who served a general warrant to search for certain stolen goods in any suspected place in the town of Wilton, and to arrest all persons suspected of the theft, were both- liable as trespassers to a person arrested. Grumon v. Raymond, 1 Conn., 40. It is not, says Judge Cooley, “ allowable to invade one’s privacy for the sole purpose of obtaining evidence against him, except in a few special cases where that which is the subject of the crime is supposed to be concealed, and the public or the complainant has an interest in it or in its destruction. . . . The fourth amendment to the Constitution of the United States, found also in many State constitutions, would clearly preclude the seizure of one’s papers in order to obtain evidence against him ; and the spirit of the fifth amendment — that no person shall be compelled in a criminal case to give evidence against himself — would also forbid such seizure.” Cooley’s Const. Lim. (6th Ed.), p. 370.
It does not seem to me that the prohibitions of the eighth *310section of our Declarations of Rights can be properly read as applying only to acts of legislation or rules of court. The powers of the State are distributed (Const., Art. II.) between three separate magistracies, to one of which are confided those which are executive. The supreme executive power is vested in the Governor (Art. IV.), and among the inferior executive offices for which provision is made is that of sheriff (Art. IV., § 20). . The police officers appointed by our different municipal corporations are, as fully as the sheriff of the county, officers of the law, charged with the execution of a trust confided to them for and by authority of the State. State ex rel. Rylands v. Pinkerman, 63 Conn., 176, 182. They represent its sovereignty, within their proper sphere of action. They are its immediate agents for the detection and arrest of offenders against its laws. The English precedents which established the doctrine upon which these constitutional guaranties are based, grew out of arrests and seizures made under warrants issued by direction of executive officers of the government, and not-resting upon any statute or rule of court. It is from that quarter, it appears to me, more than from any other,, that danger is to be anticipated. The common law was ready to supply a remedy for any unreasonable search or seizure, by an action of trespass against the individuals who made it. Our Declaration of Rights would be meaningless if it did not seek to do more than this. Its guaranties were designed to protect the citizen against the State, that is, against any and every officer claiming to act under its authority; and to do so in a way that would repress the wrongful act most efficiently. Upon the trial of a civil action between private individuals, either can introduce any relevant paper in evidence, notwithstanding he may have obtained it in a manner not warranted by law. Legatt v. Tollervey, 14 East, 302; Jordan v. Lewis, ibid., 306. If the constitutional guaranty now under consideration is to be liberally interpreted in favor of the citizen, it would be difficult to apply the principle of such decisions to criminal prosecutions, supported by proof of papers illegally seized for that purpose, in the defendant’s house, by public officers *311acting professedly as such, without seeming to allow the State to profit by its own wrong.
What was taken by the policemen from the defendant’s rooms was a large envelope, containing a photograph and a tintype. Evidence was introduced by the State tending to show that it had been originally addressed by the defendant to “ Mrs. R. M. Thane, P. O. Box 1003, Hartford, Conn.,” and put in the mail by him at about 10 p. M. on the night of the fire, in order to preserve it from being burned; that this box No. 1003 was hired by him under the assumed name of R. M. Thane; that the envelope was taken by his agent, at his request, from the box the next morning, and afterwards given to him at his request; that it then bore a post-mark of 10 p. M., March 14; that his attention was then called to. the fact of this date and the proof it afforded of his having mailed it before that hour; and that when it was found, on the day of his arrest, in a closet, concealed under some books, the address had been partially mutilated and the postage stamps and post-mark removed. It seems to me that this envelope was one of the papers as well as one of the possessions of the defendant, and that it spoke loudly against him.
Whether its seizure would have been, under the circumstances, unreasonable, in the absence of authority from the defendant’s agent, I consider it unnecessary for us to determine, in view of the fact that such authority existed. It presents a question of the utmost gravity, in its bearing, on the one hand, upon the methods of detecting crime, and on the other, upon the liberty of the individual and the inviolability of home. Lieber’s Civil Liberty and Self Government, 63. It would seem to me wiser to postpone any decision upon this subject, until a ease arises which imperatively requires it.
In this opinion, Torrance, J., concurred.